Exhibit 10.3

AVON PRODUCTS, INC.

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

1. Grant of Restricted Stock Unit Award. Pursuant to the provisions of its 2010
Stock Incentive Plan (the “Plan”), Avon Products, Inc. (the “Company”) has
awarded you (the “Grantee”) Restricted Stock Units (the “RSUs”), representing
the right to receive in the future shares of Stock (the “Shares”) as set forth
in the Grantee’s grant notification. These RSUs are subject to the terms and
conditions set forth below, as well as those terms and conditions set forth in
the Plan, all of which are hereby incorporated by this reference. All
capitalized terms used in this Restricted Stock Unit Award Agreement (this
“Agreement”) shall have the meaning set forth in the Plan.

2. Nature of RSUs; Issuance of Shares. These RSUs represent a right to receive
Shares on the Vesting Date (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof and of the Plan
are met, then the Grantee shall be issued certificates for the respective number
of Shares on the Vesting Date (or earlier as provided in this Agreement). In
lieu of issuance of Shares, the Company reserves the right to instead make a
cash payment to the Grantee equal to the Fair Market Value of the Shares
determined as of the Vesting Date (or earlier as provided in this Agreement).
The Company is not liable for any decrease of value of the Company’s Shares.

3. Restrictions on Transfer of RSUs. These RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.

4. Vesting of RSUs; Voting; Dividends.

(a) Subject to Section 5, vesting and settlement of the RSUs shall occur on the
date set forth in the Grantee’s grant notification (such date the “Vesting
Date”).

(b) The Grantee does not have the right to vote any of the Shares or to receive
dividends on them prior to the date such Shares are to be issued to the Grantee
pursuant to the terms hereof. However, unless otherwise determined by the
Committee, the Grantee shall be entitled to “Dividend Equivalent Rights” so that
the Grantee will receive a cash



--------------------------------------------------------------------------------

payment in respect of the Shares in amounts that would otherwise be payable as
dividends with respect to such number of Shares, when and as dividends are paid.

5. Separation from Service.

(a) Separation from Service by the Company without Cause. If the Grantee incurs
an involuntary Separation from Service by the Company (and, if applicable, by
any Subsidiary for whom the Grantee is employed) other than for Cause, then a
pro-rata portion of the RSUs referred to in Section 4(a) above shall become
vested and the appropriate number of such vested Shares shall be issued to the
Grantee within sixty (60) days after such Separation from Service, unless such
Grantee is a “specified employee” on the date of Separation from Service, as
defined in Code Section 409A and determined pursuant to procedures and elections
made by the Company from time to time, in which case, the vested Shares shall be
issued on the date which is six months after the Separation from Service. The
number of Shares that vest shall be determined by multiplying the full number of
Shares subject to the RSU by a fraction, which shall be the number of complete
months of employment from the date of grant (the “Grant Date”) to the date of
the Separation from Service (typically the last day of active employment),
divided by the number of months from the Grant Date to the Vesting Date.

(b) Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then all of the RSUs referred to in
Section 4(a) above shall become vested and such vested Shares shall be issued to
the Grantee on the Vesting Date.

(c) Death. If the Grantee dies, then all of the RSUs referred to in Section 4(a)
above shall become vested and such vested Shares shall be issued to the
Grantee’s designated beneficiary (or if none, the Grantee’s estate) within sixty
(60) days after such death.

(d) Separation from Service by the Company for Cause or by the Grantee for Any
Reason Other than Disability or Death. If the Grantee incurs an involuntary
Separation from Service by the Company (and, if applicable, by any Subsidiary
for whom the Grantee is employed) for Cause, or if the Grantee incurs a
voluntary Separation from Service for any reason other than Disability or death,
then all RSUs shall be forfeited.

(e) Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of RSUs
under this Agreement, a paid or unpaid leave of

 

2



--------------------------------------------------------------------------------

absence of the Grantee shall not constitute a Separation from Service of the
Grantee, except to the extent that such leave of absence constitutes a
“separation from service” (as defined in Code Section 409A). During a paid or
unpaid leave of absence until a “separation from service” occurs, the RSUs shall
continue to vest as set forth in the grant notification referred to in
Section 4(a) of this Agreement. The Grantee’s employment by a Subsidiary shall
be considered a Separation from Service on the date on which such Subsidiary
ceases to be a Subsidiary, provided that, in such event, any issuance of vested
shares to the Grantee pursuant to this Section 5 shall be made on the Vesting
Date.

6. Non-Competition/Non-Solicitation/Non-Disclosure. The Grantee agrees that,
during the Grantee’s employment, beginning on the Grant Date, and for a period
of one year after the Grantee’s Separation from Service with the Company (and,
if applicable, a Subsidiary) for any reason whatsoever (including Retirement or
Disability), he or she shall not, without the prior written consent of the
Committee, engage in any of the following activities:

(a) The Grantee shall not directly or indirectly engage or otherwise participate
in any business which is competitive with any significant business of the
Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel
Int’l/Belcorp Corp., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health &
Beauty Systems GmbH, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better
Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc.,
Sara Lee Corporation, Shaklee Corp., The Body Shop Int’l PLC, The Estée Lauder
Companies Inc., The Proctor & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Virgin Vie, Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide
Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), or any of their
affiliates;

(b) The Grantee shall not solicit or aid in the solicitation of any employees of
the Company or any Subsidiary to leave their employment; or

(c) The Grantee shall not, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets,

 

3



--------------------------------------------------------------------------------

relating to the Company or a Subsidiary, and their respective businesses,
obtained by the Grantee during his or her employment by the Company or a
Subsidiary and which is not otherwise publicly known (other than by reason of an
unauthorized act by the Grantee), to anyone other than the Company and those
designated by it.

In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee, (i) all unvested RSUs granted
hereunder shall be forfeited, (ii) if shares of Stock have been issued to the
Grantee in respect of vested RSUs hereunder, the Grantee shall forfeit all such
shares of Stock so issued to the Grantee hereunder and (iii) if cash has been
paid to the Grantee in lieu of shares of Stock in respect of vested RSUs
hereunder, the Grantee shall pay to the Company all such cash so paid in lieu of
shares of Stock to the Grantee hereunder; provided, however, that if the Grantee
no longer holds shares of Stock issued to the Grantee hereunder, the Grantee
shall pay to the Company in cash the Fair Market Value of any such shares of
Stock on the date such shares of Stock were issued to the Grantee hereunder.

7. Compensation Recoupment Policy. For those Grantees who are subject to the
Company’s Compensation Recoupment Policy, the RSUs and the shares of Stock
issued to the Grantee in respect of RSUs hereunder are subject to the Company’s
Compensation Recoupment Policy.

8. No Right to Employment, etc.

(a) The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company to employ the Grantee for any
specific period.

(b) The award of the RSUs hereunder does not entitle the Grantee to any benefit
other than that specifically granted under this Agreement and under the Plan,
nor to any future grants or other benefits under the Plan or any similar plan.
Any benefits granted under this Agreement and under the Plan are not part of the
Grantee’s ordinary compensation, and shall not be considered as part of such
compensation in the event of severance, redundancy or resignation. The Grantee
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to

 

4



--------------------------------------------------------------------------------

amend or terminate the Plan, and/or the Grantee’s participation therein, at any
time, at the Company’s sole discretion and without notice.

9. Application of Laws. The granting of these RSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.

10. Taxes. By accepting this grant, the Grantee hereby irrevocably elects to
satisfy any taxes required to be withheld by the Company on the date of delivery
of any Shares hereunder or on any earlier date on which such taxes may be due by
authorizing the Company to withhold a sufficient number of Shares (or cash in
lieu thereof if the RSUs are to be settled in cash) to satisfy such tax
obligation. Notwithstanding the preceding sentence, if, on the applicable
vesting date or on any earlier date on which such taxes may be due, the delivery
of Shares is not made because of Internal Revenue Code Section 409A requirements
or because the Grantee elects pursuant to the Company’s Deferred Compensation
Plan to defer the delivery of any Shares payable hereunder or for some other
reason, the Grantee hereby irrevocably elects to satisfy all applicable taxes
due on the applicable vesting date or any earlier date on which such taxes may
be due with respect to such Shares for which delivery is being deferred by
delivering cash to the Company in an amount sufficient to satisfy all such
taxes.

11. Code Section 409A. This Agreement will be interpreted in a manner to comply
with the requirements of Code Section 409A.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.

 

AVON PRODUCTS, INC.     GRANTEE

 

   

 

Andrea Jung     Name: Chief Executive Officer    

 

5